DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/20/2019. An initialed copy is attached to this Office Action.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (JP 2006284789A), hereinafter “Murayama”.
Regarding claim 1, Murayama discloses a lens unit (see Fig. 1, Paragraph 15), comprising: a plurality of lenses (20, 21) (see Fig. 1(b)); and a lens barrel comprising an inner cylindrical portion (10) in which the plurality of lenses are housed (see Fig. 1(b), Paragraph 15), an outer cylindrical portion (“cam cylinder”) separated radially outwardly from the inner cylindrical portion (10), and a plurality of ribs (15) extending in a radial pattern from an outer 
Regarding claim 3, Murayama discloses wherein the axis alignment protrusions (14) each comprise a first axis alignment protrusion (14”) and a second axis alignment protrusion (14) (see Fig. 7b, Paragraph 29), the first axis alignment protrusion (14”) and the second axis alignment protrusion (14) having different protruding lengths (see Fig. 7b, Paragraph 29), the second axis alignment protrusion (14) protrudes from the first axis alignment protrusion (14”) inwardly of the inner circumferential surface (see Fig. 7b, Paragraph 29), and contacts a lens outer circumferential surface (see Fig. 7b, Paragraph 29), and the first axis alignment protrusion (14”) is not circumferentially overlapped with each of the ribs (15) (see Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2006284789A)
Regarding claim 4, Murayama discloses alignment protrusion is formed of a plane (see Fig. 5(a)), and alignment protrusion has a curved surface in cross-section (see Fig. 6(a)). Murayama discloses the claimed invention, but does not specify wherein the first axis alignment protrusion is formed of a plane, and the second axis alignment protrusion has a curved surface in cross-section. Combining the embodiments of Figs. 5(a), 6(a) and 7(b) is an obvious modification. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Murayama with wherein the first axis alignment protrusion is formed of a plane, and the second axis alignment protrusion has a curved surface in cross-section for the purpose of providing a lens barrel which can simplify its structure and prevent inclination and axial displacement of the lenses (Abstract).
Claims 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2006284789A) in view of Katsushige et al. (JP 2017053932A), hereinafter “Katsushige”.
Regarding claim 2, Murayama discloses the claimed invention, but does not specify wherein an annular groove is formed between the inner cylindrical portion and the outer cylindrical portion. In the same field of endeavor, Katsushige discloses wherein an annular groove is formed between the inner cylindrical portion (31) and the outer cylindrical portion (32) (see Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Murayama with wherein an annular groove is formed between the inner cylindrical portion and the outer cylindrical portion of Katsushige for the purpose of providing a lens unit improved in circularity of an inner peripheral surface of a lens barrel (Abstract).
Regarding claim 6, Murayama and Katsushige teach the lens unit as is set forth above, Katsushige further discloses wherein the gate (35) is formed in an end portion, on an image side, of the outer cylindrical portion (see Fig. 3, Paragraph 33). It would have been obvious to provide the lens unit of Murayama with the teachings of Katsushige for at least the same reasons set forth above with respect to claim 5. 
Regarding claim 8, Murayama further discloses wherein the axis alignment protrusions (14) each comprise a first axis alignment protrusion (14”) and a second axis alignment protrusion (14) (see Fig. 7b, Paragraph 29), the first axis alignment protrusion (14”) and the second axis alignment protrusion (14) having different protruding lengths (see Fig. 7b, Paragraph 29), the second axis alignment protrusion (14) protrudes from the first axis alignment protrusion (14”) inwardly of the inner circumferential surface (see Fig. 7b, Paragraph 29), and contacts a lens outer circumferential surface (see Fig. 7b, Paragraph 29), and the first axis alignment protrusion (14”) is not circumferentially overlapped with each of the ribs (15) (see Fig. 1). 
Regarding claims 5 and 9, Murayama discloses the claimed invention, but does not specify wherein the lens barrel is structured such that a gate indicating a resin injecting position formed at the time of molding the lens barrel is formed in the outer cylindrical portion. In the same field of endeavor, Katsushige discloses wherein the lens barrel (3A) is structured such that a gate indicating (35) a resin injecting position formed at the time of molding the lens barrel (3A) is formed in the outer cylindrical portion (see Fig. 3, Paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Murayama with wherein the lens barrel is structured such that a gate indicating a resin injecting position formed at the time of molding the lens barrel is formed in the outer cylindrical portion of Katsushige for the purpose of providing a lens unit improved in circularity of an inner peripheral surface of a lens barrel (Abstract).
Regarding claims 7 and 10, Murayama discloses the claimed invention, but does not specify wherein end surfaces, on an image side, of the plurality of ribs each comprise a positioning portion configured to perform positioning of an electronic member provided with an imaging element. In the same field of endeavor, Katsushige discloses wherein end surfaces, on an image side, of the plurality of ribs each comprise a positioning portion configured to perform positioning of an electronic member provided with an imaging element (Paragraphs 1, 24, 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Murayama with wherein end surfaces, on an image side, of the plurality of ribs each comprise a positioning portion configured to perform positioning of an electronic member provided with an imaging element of Katsushige for the purpose of providing a lens unit improved in circularity of an inner peripheral surface of a lens barrel (Abstract).
Prior Art Citations
              Kimura (USPG Pub No. 2005/0207034) and Sun et al. (2011/0043934) are each being cited herein to show a lens unit that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/4/2021